Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions

Applicant’s election without traverse of Group II, claims 12-18 along with species B1 (claim 14) in the reply filed on March 8, 2022 is acknowledged.

Claims 1-11 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 8, 2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites that the composite dry adhesive of claim 12 “further comprising”.  It is submitted that the transitional phrase “comprising” is inclusive or open-ended and does not exclude additional unrecited elements or method steps.  MPEP 2111.03 (I).  Claim 17 depends from claim 12, wherein claim 12 recites “A composite dry adhesive consisting of”   It is submitted that the transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. MPEP 2111.03 (II).  As such, the composite dry adhesive of parent claim 12 only includes an adhesive layer comprising a shape memory polymer and a resistive heating element.  Accordingly, the scope of claim 17 which now further includes electrical contacts in the composite dry adhesive renders claim indefinite, because this claim depends from parent claim that excludes the electrical contacts. 

In order to overcome this rejection, applicant could incorporate claim 17 in claim 12. 





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sanderson (US 20100243808 A1) and as evidence by Xie et al. (US 20080262188 A1).

As to claim 12, this claim is examined based on claim limitation a resistive heating element attached to the shape memory polymer. 

Sanderson discloses a shape memory material layer, which includes a shape memory polymer (0007and 0025) and an electrically conductive layer (resistive heating element) on a surface of the shape memory material layer (0007).  The electrically 

 Sanderson further discloses that the shape memory material can be either a polyurethane based material or an epoxy-based material.  Further, Sanderson discloses that cyanate-ester based materials may also be used (0026).   While Sanderson does not explicitly refer shape memory polymer that is epoxy-based material as adhesive, however, it is submitted that a person having ordinary skill in the art would recognize that epoxy-based material is adhesive.  This is evidence from Xie.  Specifically, Xie discloses “Owing to their superior mechanical properties, ease of processing , excellent resistance, and good adhesion to a wide range of substrates, epoxy-based polymers have been widely used as structure, coating, and adhesive materials in real world applications.” (0005).  As such, the epoxy-based material of Sanderson is interpreted to be adhesive.  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form the shape memory material layer of Sanderson using polyurethane based material, epoxy-based material (adhesive layer comprising a shape memory polymer), or cyanate-ester based material, given that Sanderson desires that any of these materials can be used in the formation of the shape memory material layer. 


As to claim 13, Sanderson discloses that the conductive layer is a metal layer (0019). 

As to claim 14, Sanderson does not explicitly disclose whether the conductive  layer is transparent.  However, Sanderson suggests that the conductive material can be 

As to claim 17, Sanderson does not explicitly mention electrical contacts as claimed.  However, Sanderson discloses applying heat flux by selectively running electric current through the conductive material.  Further, Sanderson discloses that a power source may be provided to selectively apply the current across the conductive layer (Sanderson refers to it as “electrically conductive material”)  to initiate resistance heating (0021).  A person having ordinary skill in the art would recognize that the power source would be interpreted as “electrical contacts” or it would have been obvious to provide “electrical contacts” motivated by the desire to connect the power source to the conductive material layer, motivated by the desire to  apply the current across the conductive layer to initiate heating of the shape memory material layer. 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sanderson (US 20100243808 A1) and as evidence by Xie et al. (US 20080262188 A1) as applied to claim 12 above, and further in view of Yamanaka et al. (US 20120034407 A1).



Yamanaka is cited to show that in adhesive art, use of a heating wire such as nichrome (nickel-chromium) is established. Specifically, Yamanaka discloses a heat expandable removable acrylic pressure sensitive adhesive tapes and sheets that maintain a high adhesion force upon bonding but show reduced adhesive strength as a result upon peeling (0001).  Moreover, Yamanaka discloses a peelable or peel assisting film layer, which includes a heating wire formed of nichrome (nickel-chromium) (0191). 

It would have been obvious to a person having ordinary skill in the art to use a nickel-chromium wire of Yamanaka in the invention of Sanderson, motivated by the desire to heat the shape memory material of Sanderson.  


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sanderson (US 20100243808 A1) and as evidence by Xie et al. (US 20080262188 A1) as applied to claim 17 above, and further in view of Choi et al. (US 20120295052 A1). 

Sanderson is silent as to disclosing claim 18.



It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a conductive tape to form an electrical contact given that the conductive tape provides good workability, handling properties, and reliable electrical connection (0004-0005 of Choi). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. M Sendil Murugan et al., “Actuation of shape memory polymer composites triggered by electrical resistive heating”. Kim et al. (US 10377922 B2) discloses composite dry adhesive. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
March 18, 2022